        Case 1:19-cv-00056-TJC Document 37 Filed 06/11/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


ELLEN WOOD,                                       CV 19-56-BLG-TJC

                    Plaintiff,
                                                  ORDER OF DISMISSAL
vs.                                               WITH PREJUDICE

ATLANTIC CASUALTY
INSURANCE COMPANY,
EMPLOYERS MUTUAL CASUALTY
COMPANY, and JOHN DOES 1-10,

                    Defendants.


      Pursuant to the parties’ Stipulation and Joint Motion for Dismissal with

Prejudice (Doc. 36), and good cause appearing,

      IT IS HEREBY ORDERED that this action is dismissed with prejudice, with

each party to bear their own attorneys’ fees and costs.

      DATED this 11th day of June, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                          1
